Exhibit 10.1

June 29, 2020

GS Acquisition Holdings Corp II

200 West Street

New York, New York 10282

 

Re:

Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between GS Acquisition Holdings Corp II, a
Delaware corporation (the “Company”), and Goldman Sachs & Co. LLC and Citigroup
Global Markets Inc., as the representatives of the several underwriters named
therein (each an “Underwriter” and collectively, the “Underwriters”), relating
to an underwritten initial public offering (the “Public Offering”), of
80,500,000 of the Company’s units (including up to 10,500,000 units that may be
purchased to cover the Underwriters’ option to purchase additional units, if
any) (the “Units”), each comprised of one share of Class A common stock of the
Company, par value $0.0001 per share (“Class A Common Stock”), and one-quarter
of one redeemable warrant (each whole warrant, a “Warrant”). Each Warrant
entitles the holder thereof to purchase one share of Class A Common Stock at a
price of $11.50 per share, subject to adjustment. The Units shall be sold in the
Public Offering pursuant to a registration statement on Form S-1 and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”). Certain capitalized terms used herein are defined
in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, GS Sponsor II LLC, a Delaware limited liability company (the
“Sponsor”), and the other undersigned persons (each such other undersigned
persons, an “Insider” and collectively, the “Insiders”), each hereby agrees,
severally but not jointly, with the Company as follows:

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Shares owned by
it, him or her in favor of any proposed Business Combination (including any
proposals recommended by the Company’s Board of Directors in connection with
such Business Combination) and (ii) not redeem any Shares owned by it, him or
her in connection with such stockholder approval.

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten (10) business
days



--------------------------------------------------------------------------------

thereafter, subject to lawfully available funds therefor, redeem 100% of the
Class A Common Shares sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (which
interest shall be net of taxes payable and less up to $100,000 of interest to
pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any) and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Company’s board of directors, dissolve and liquidate, subject in each
case to the Company’s obligations under Delaware law to provide for claims of
creditors and the other requirements of applicable law. The Sponsor and each
Insider agrees to not propose any amendment to the Company’s amended and
restated certificate of incorporation (A) to modify the substance or timing of
the Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company does not complete its initial Business Combination within 24 months from
the closing of the Public Offering or (B) with respect to any other provision
relating to stockholders’ rights or pre-initial Business Combination activity,
unless the Company provides its Public Stockholders with the opportunity to
redeem their Offering Shares upon approval of any such amendment at a per share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest (which interest shall be net of taxes
payable), divided by the number of then outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with
(x) the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a stockholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Class A Common Shares and (y) a stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation
(A) to modify the substance or timing of the Company’s obligation to allow
redemptions in connection with the Company’s initial Business Combination or to
redeem 100% of the Offering Shares if the Company has not consummated its
initial Business Combination within 24 months from the closing of the Public
Offering or (B) with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity (although the Sponsor and
the Insiders shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 24 months from the date of the closing of the Public
Offering).

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of Goldman Sachs & Co. LLC and Citigroup
Global Markets Inc., (i) offer, sell, contract to sell, pledge or grant any
option to purchase or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise)), directly or

 

2



--------------------------------------------------------------------------------

indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to, any Units, Class A
Common Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Class A Common Shares, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Class A Common Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, Class A Common
Shares owned by it, him or her, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) or publicly announce
an intention to effect any such transaction; provided, however, that the
foregoing does not apply to the forfeiture of any Founder Shares pursuant to
their terms or any transfer of Founder Shares to any current or future
independent director of the company (as long as such current or future
independent director transferee is subject to this Letter Agreement or executes
an agreement substantially identical to the terms of this Letter Agreement, as
applicable to directors and officers at the time of such transfer; and as long
as, to the extent any Section 16 reporting obligation is triggered as a result
of such transfer, any related Section 16 filing includes a practical explanation
as to the nature of the transfer). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company may announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. The provisions of this paragraph will not apply
if (i) the release or waiver is effected solely to permit a transfer of
securities that is not for consideration and (ii) the transferee has agreed in
writing to be bound by the same terms described in this Letter Agreement to the
extent and for the duration that such terms remain in effect at the time of the
transfer.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other stockholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party (other than the
Company’s independent registered public accounting firm) for services rendered
or products sold to the Company or (ii) a prospective target business with which
the Company has discussed entering into a transaction agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent registered public
accounting firm) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.00 per Offering Share or
(ii) such lesser amount per Offering Share held in the Trust Account as of the
date of the liquidation of the Trust Account due to reductions in the value of
the trust assets as of the date of the liquidation of the Trust Account, in each
case, net of the amount of interest which may be withdrawn to pay taxes, except
as to any claims by a third party who executed a waiver of any and all rights to
seek access to the Trust Account and except as to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Sponsor

 

3



--------------------------------------------------------------------------------

shall not be responsible to the extent of any liability for such third party
claims. The Sponsor shall have the right to defend against any such claim with
counsel of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Sponsor, the Sponsor
notifies the Company in writing that it shall undertake such defense.

5. To the extent that the Underwriters do not exercise their option to purchase
up to an additional 10,500,000 Units within 45 days from the date of the
Prospectus (and as further described in the Prospectus), the Sponsor agrees that
it shall forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 2,625,000 multiplied by a fraction, (i) the numerator of which is 10,500,000
minus the number of Units purchased by the Underwriters upon the exercise of
their option to purchase additional Units, and (ii) the denominator of which is
10,500,000. All references in this Letter Agreement to Founder Shares of the
Company being forfeited shall take effect as a contribution of such Founder
Shares to the Company’s capital as a matter of Delaware law. The forfeiture will
be adjusted to the extent that the option to purchase additional Units is not
exercised in full by the Underwriters so that the number of Founder Shares will
equal an aggregate of 20.0% of the Company’s issued and outstanding Shares after
the Public Offering. The Initial Stockholders further agree that to the extent
that the size of the Public Offering is increased or decreased, the Company will
effect a capitalization or stock repurchase or redemption, as applicable,
immediately prior to the consummation of the Public Offering in such amount as
to maintain the number of Founder Shares at 20.0% of the Company’s issued and
outstanding Shares upon the consummation of the Public Offering. In connection
with such increase or decrease in the size of the Public Offering, then (A) the
references to 10,500,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15.0% of
the number of Class A Common Shares included in the Units issued in the Public
Offering and (B) the reference to 2,625,000 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of Founder
Shares that the Sponsor would have to return to the Company in order for the
number of Founder Shares to equal an aggregate of 20.0% of the Company’s issued
and outstanding Shares after the Public Offering.

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to seek injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares (or Class A Common Shares issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) the date on which the Company completes a liquidation, merger,
stock exchange, reorganization or other similar transaction that results in all
of the Public Stockholders having the right to exchange their Class A Common
Shares for cash, securities or other property or (y) if the last reported sale
price of the Class A Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination
(the “Founder Shares Lock-up Period”).

 

4



--------------------------------------------------------------------------------

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or Class A Common Shares issued or issuable upon
the conversion or exercise of the Private Placement Warrants), until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Class A Common
Shares issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor or any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor or any employee or
partner of any such affiliate, (b) in the case of an individual, by gift to a
member of the individual’s immediate family or to a trust, the beneficiary of
which is a member of the individual’s immediate family or an affiliate of such
person, or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order;
(e) by private sales or transfers made in connection with the consummation of
the Company’s Business Combination at prices no greater than the price at which
the securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) by virtue of the laws of Delaware or the Sponsor’s limited
liability company agreement, as amended, upon dissolution of the Sponsor; or
(h) in the event of the Company’s completion of a liquidation, merger, stock
exchange, reorganization or other similar transaction which results in all of
the Public Stockholders having the right to exchange their Class A Common Shares
for cash, securities or other property subsequent to the Company’s completion of
an initial Business Combination; provided, however, that in the case of clauses
(a) through (e), these permitted transferees must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions and other
applicable restrictions in this Letter Agreement.

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. The
Sponsor and each Insider’s questionnaire furnished to the Company, if any, is
true and accurate in all respects. The Sponsor and each Insider represents and
warrants that: it is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it is not currently a defendant in any such criminal proceeding.

 

5



--------------------------------------------------------------------------------

9. Except as disclosed in, or as expressly contemplated by, the Prospectus,
neither the Sponsor nor any Insider nor any affiliate of the Sponsor or any
Insider, nor any director or officer of the Company, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Shares” shall mean, collectively, the Class A Common Shares and the
Founder Shares; (iii) “Class A Common Shares” shall mean shares of Class A
Common Stock; (iv) “Founder Shares” shall mean the 20,125,000 shares of Class B
common stock, par value $0.0001 per share, issued and outstanding immediately
prior to the consummation of the Public Offering; (v) “Initial Stockholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (vi) “Private
Placement Warrants” shall mean the Warrants to purchase up to 8,000,000 Class A
Common Shares of the Company (or 9,050,000 Class A Common Shares if the
over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $16,000,000 in the aggregate (or
$18,100,000 if the over-allotment option is exercised in full), or $2.00 per
Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (vii) “Public Stockholders” shall mean the
holders of securities issued in the Public Offering; (viii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (ix) “Transfer” shall mean the (a) sale or
assignment of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b) herein.

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment modification or waiver and (2) the Sponsor.

 

6



--------------------------------------------------------------------------------

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or other electronic
transmission.

19. Each party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement
(including, for the avoidance of doubt, any Insider with respect to any other
Insider), and no party shall be liable or responsible for the obligations of
another party, including, without limitation, indemnification obligations and
notice obligations.

 

7



--------------------------------------------------------------------------------

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

Sincerely, GS SPONSOR II LLC By:   GSAM Holdings LLC, as sole Manager

        By:   /s/ Tom Knott   Name: Tom Knott   Title:   Authorized Signatory

 

GSAM HOLDINGS LLC         By:   /s/ Tom Knott   Name:   Tom Knott  
Title:     Authorized Signatory

 

GS ACQUISITION HOLDINGS II EMPLOYEE PARTICIPATION LLC By:   GSAM Gen-Par,
L.L.C., its manager

        By:   /s/ Raanan A. Agus   Name: Raanan A. Agus   Title:   Vice
President

 

/s/ Tom Knott Tom Knott

 

/s/ Raanan A. Agus Raanan A. Agus

 

/s/ David Robinson David Robinson

 

/s/ Steven Reinemund Steven Reinemund



--------------------------------------------------------------------------------

/s/ William Frist William Frist

 

/s/ Martha Sullivan Martha Sullivan

Acknowledged and Agreed:

 

GS ACQUISITION HOLDINGS CORP II By:   /s/ Tom Knott   Name:    Tom Knott  
Title:      Chief Executive Officer, Chief                  Financial Officer
and Secretary